OPINION OF THE COURT
Per Curiam.
Joel N. Rosenthal has submitted an affidavit, dated October 13, 1995, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Rosenthal was admitted to the practice of law by the Appellate Division of the *7Supreme Court, Second Judicial Department, on April 21,1971, under the name Joel Noah Rosenthal.
Mr. Rosenthal acknowledges that he is the subject of pending investigations by the Grievance Committee based on (1) his plea of guilty to "money laundering” (18 USC § 1956 [a] [1] [B] [i]; [2]) in the United States District Court for the Southern District of Florida, and (2) his failure to register as an attorney with the Office of Court Administration. Mr. Rosenthal acknowledges his inability to defend himself against any charges predicated upon the misconduct under investigation.
Mr. Rosenthal’s proffered resignation expressly indicates that it is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection of the State of New York pursuant to Judiciary Law § 90 (6-a). Mr. Rosenthal further acknowledges the continuing jurisdiction of this Court to make such an order. He is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Rosenthal indicates that he is submitting his resignation freely and voluntarily and that he is not subject to coercion or duress by anyone. He is fully aware of the implications of submitting his resignation.
Counsel for the Grievance Committee urges acceptance of the proffered resignation. Under the circumstances, the resignation of Joel N. Rosenthal as a member of the Bar is accepted and directed to be filed. Accordingly, Joel N. Rosenthal is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Gold-stein, JJ., concur.
Ordered that the resignation of Joel N. Rosenthal is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joel N. Rosenthal is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joel N. Rosenthal shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
*8Ordered that pursuant to Judiciary Law § 90, effective immediately, Joel N. Rosenthal is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.